Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is responsive to the Response to Election/Restriction, filed 06/24/2022.  The preliminary amendment, filed 01/27/2021, which amended claims 5-9, 11, 14, 21, 29, 38, 40,  63-65, and 68, and cancelled claims 10, 12-13, 41-62 and 67, is acknowledged.
	Claims 1-9, 11, 14-40, 63-66, and 68 are pending.  
Priority
	The instant application is a 371 of PCT/US2019/043820, filed 07/27/2019, which claims priority to provisional application 62/788,790, filed 01/05/2019, and provisional application 62/711,427, filed 07/27/2018.
Information Disclosure Statement
The information disclosure statement (IDS) dated 01/27/2021, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits, except where noted.
Election/Restrictions
Applicant’s election, without traverse, of Group I, the conjugate, and 
    PNG
    media_image1.png
    282
    241
    media_image1.png
    Greyscale
, as the species of a conjugate of formula (I), in the reply filed on 06/24/2022 and the phone conversations with Stephanie Scruggs  on 07/14/2022, is acknowledged.
In the response filed on 06/24/2022, a species of a conjugate of formula (I) was not elected.  During a phone conversation with Stephanie Scruggs on 07/14/2022, the second compound depicted in instant claim 64, and depicted above, was elected as the conjugate species of formula (I).
Claims 3-4, 14-20, 37, 65-66, and 68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and subject matter, there being no allowable generic or linking claim. 
Claims 1-2, 5-9, 11, 21-36, 38-40 and 63-64 are examined on the merits herein.  

Claim Objections
Claims 1, 21, 29, 32 and 34-35 are objected to because of the following informalities:    
-Claims 1, 21, and 29 reference formulas (I), (IV), and (IIB).  To clearly identify these formulas and differentiate them from the verbiage of the claim, parenthesis should be placed around each reference to the formula number.
-The Markush language in claim 21, lines 7-9, is improper.  In addition to the “or” between the last two recited groups, “or” is recited twice in line 7 between “alkenyl, or alkynyl.”  See MPEP 2117.  
-In the definition of R18 in claim 23, a comma is missing between “aralkyl” and “”or,” the last two members of the Markush group.
-Claim 26 is missing the term “or” between the last two members that “the blocking group” can be chosen from in line 2.
-Claim 29 recites, in line 13, “R1 is independently selected for each repeating unit is independently selected for,” which does not make sense.  It appears that the second iteration of “is independently selected for” is a typo.  
-Claim 29 is missing a comma in line 15 between “aralkyl” and “or.”  
-Claim 32 is missing commas in lines 4 and 7 between “”aralkyl” and “or.” 
-Claim 32 is missing the term “a” between “or” and “substituted” in the definition of Ra and Rb, second to last line of the claim.  
-Claims 34 and 35 are missing commas between “alkyl” and “or” in lines 2, and are missing a semicolon or transition phrase such as “and” or “and wherein” prior to the recitation of “R7” in lines 2.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-36, 38-40 and 63-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 11 recites the limitation "the release kinetics.”  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, this phrase is interpreted as “release kinetics.”
-Claim 21 recites the limitation "the formula IV.”  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, this phrase is interpreted as “of formula IV.”
-Claim 21 is indefinite because it is not known what numbers 1, 2, 3, 3a, 3a’, 4, 5, 6a6, 7, 7a, 8, 9, 10, 11, 11a, 11b are referencing.  Are these numbers referencing the carbons of the polycyclic ring of formula (IV), are they referencing additional groups on formula (IV), or are they referencing something else entirely?  
For the purposes of examination, these numbers are interpreted as not further limiting the claim.  
Claims 22-28 are rejected for being dependent on claim 21.
	-Claim 23 is indefinite because it is confusing.  Claim 21, from which claim 23 depends, recites R15 or R16 as the blocking group.  Claim 23 recites -R17-R18 as the blocking group.  Are “R15 or R16” being defined as “-R17-R18” in claim 23?  It is not understood how R15-R18 are related.
	For the purposes of examination, when R15 or R16 is the blocking group, the R15 or R16 blocking group is interpreted as “-R17-R18” in claim 23.     
	Claims 24-25 are rejected as being dependent on claim 23.  
	-Claim 25 is indefinite because it is not clear if the “second cleavable moiety” is R17 when R17 is -C(O)-O-, as recited in claim 23, or if the “-O-“ is the oxygen that is attached to R15 or R16 as referenced in formula (IV).
	For the purposes of examination, this claim is interpreted as “-O-“ being the oxygen attached to R15 or R16 as referenced in formula (IV).  
-Claim 29 recites the limitation "the formula IIB.”  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, this phrase is interpreted as “of formula IIB.”
	-Claim 29 is indefinite because the phrase “Y is independently selected from. . .a non-reactive pendent moiety or a pendent moiety containing and active functional group” is unclear since the specification, on page 16, defines pendent as an embodiment wherein “L is a linkage between the compound and a side chain group of the polymer.”  The specification does not further define what these “pendent moieties” comprise.  Is the “pendent moiety” “L” or is it something else?  
	This phrase is additionally unclear because it is not understood what a “non-reactive pendent moiety” is in contrast to “a pendent moiety containing an active functional group.”
	For the purpose of examination, the “pendent moiety” references are interpreted as not limiting the definition of “Y.”  
	-Claim 29 is indefinite because the phrase “a is ran which indicates a random co-polymer or block which indicates a block co-polymer” is confusing and it is not understood what is being claimed.  How can “a” be a random co-polymer when the poly(oxazoline) polymer of formula (IIB), which it is referencing, is clearly defined?  Is this phrase conveying that the o1, o2 and n groups can vary in each iteration, or does it refer to something else?
	For the purpose of examination, this phrase is interpreted as not further limiting the claim.  
	Claims 30-36, 38-40 and 63-64 are rejected as being dependent on claim 29.
	-Claim 31 is indefinite because it is not understood if the phrase “the linker” in line 4 is referencing the linker of R3 or the linker of R4.  
	For the purpose of examination, “the linker” is interpreted as “the linker of R4.”  
	-Claim 32 is indefinite because the phrase “R10 is a is H. . .” is not understood.  While “Ra” is recited and defined in claim 32, “a” is not.  
	For the purpose of examination, “is a” is interpreted as not limiting the definition of R10.  
	-Claim 32 is indefinite because it is not understood how “R7 contains at least a portion of the first cleavable moiety.”  Since R4 is a linker that forms a bond with the first phenolic hydroxyl of the compound, as recited in claim 31, from which claim 32 depends, and since R4 is -R6-R7-R8, how does R7 contain a portion of the first cleavable moiety?  Since R7 is a linker, does it not contain the cleavable moiety?  How can it only contain a portion of the cleavable moiety?
Claims 33-35 are rejected as being dependent on claim 32.
	-Claim 38 is indefinite because the phrase “or a portion of a terminating nucleophile” is not understood.  Since a nucleophile is defined as a reactant that provides a pair of electrons to form a new covalent bond (Master Organic Chemistry, 2019, PTO-892), how can Q be a portion of a terminating nucleophile?
	For the purposes of examination, this phrase is interpreted as not further limiting the claim.  
	-Claim 40 is indefinite because it is not understood if C1-C4 refers just to the “unsubstituted alkyl” or if it refers to both the “unsubstituted alkyl” and the “substituted alkyl”.
	For the purposes of examination, C1-C4 is interpreted as referring to just the “unsubstituted alkyl.”  
	-Claim 64 is indefinite because the POL portion of the claim references o1, followed by “m,” followed by “o2,” but claim 29, from which claim 64 depends references the POL portion as “o1”, followed by “o2,” followed by “n.”  These polymers do not appear to be the same and it is not understood how the conjugate in claim 64 is related to formula (IIB) in claim 29.  Furthermore, “m” is not defined.
	For the purposes of examination, the POL portion of the conjugate of claim 64 is interpreted as o1”, followed by “o2,” followed by “n.”  
	-Claim 64 is indefinite because R6, R16 and R19 are not defined in claim 64 or claims 63 and 29, from which claim 64 depends.  Are R6, R16 and R19 defined as recited in claims 21 and 32, or are they defined independently?
	For the purposes of examination R6, R16 and R19 are interpreted as being defined by the definitions in claims 21 and 32.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 64 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 64 depends from claim 63, which recites the compound as apomorphine, 
    PNG
    media_image2.png
    156
    236
    media_image2.png
    Greyscale
 .  However the conjugate recited in claim 64 depicts a compound with an R19 group at “N”, 
    PNG
    media_image1.png
    282
    241
    media_image1.png
    Greyscale
.  As such, the compound in the second conjugate is a derivative of apomorphine, but not apomorphine.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
For the purposes of examination, the compound of the conjugates in claim 64 are interpreted as apomorphine, 
    PNG
    media_image2.png
    156
    236
    media_image2.png
    Greyscale
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: Due to indefiniteness, claims 21-36, 38-40 and 63-64 are interpreted as discussed in the above 35 USC 112 rejections above.

	Claims 1-2, 5-9, 11, 21-36, 38-40 and 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0303250 to Moreadith (published 2016, IDS dated 01/27/2021) in view of Stefano (Molecules, published 2008, IDS dated 01/27/2021).
	Moreadith ‘250 teaches polymer conjugates comprising a polymer and an agent linked to the polymer via a linking group containing a hydrolysable moiety (abstract).  The polymer conjugates are represented by: 

    PNG
    media_image3.png
    277
    418
    media_image3.png
    Greyscale
, and 
    PNG
    media_image4.png
    433
    410
    media_image4.png
    Greyscale
 (paragraphs 55, 62).
	A is a compound, such as a dopamine agonist, useful in the treatment of Parkinson’s Disease or other diseases/conditions related to dopamine insufficiency (paragraph 56).  
	Apomorphine is taught as an exemplary dopamine agonist (paragraphs 90, 96).  
	
    PNG
    media_image5.png
    64
    100
    media_image5.png
    Greyscale
and 
    PNG
    media_image6.png
    75
    125
    media_image6.png
    Greyscale
are taught as L (paragraphs 8).  
	Nuc, which is T of instant formula (IIB), is Z-B-Q, wherein Z is S, O or N, B is an optional linking group, such as (CH2)1-16, and Q is inert or contains a functional group such as carboxylic acid, oxyamine, ketone, acetal, ester, and more (paragraphs 66-70). 
	R is R of instant formula (IIB).
	The POZ is a linear POZ polymer, a branched POZ polymer, a pendent POZ polymer or a multi-armed POZ polymer (paragraph 72).  

    PNG
    media_image7.png
    251
    419
    media_image7.png
    Greyscale
(paragraph 73).  
	The release kinetics of the agent from the poly(oxazoline) polymer can be controlled by varying one or more parameters of the poly(oxazoline) polymer conjugate or route of administration (paragraphs 99 and 100).  
	While Moreadith ‘250 teaches a conjugate of formula I, it differs from that of the instantly claimed invention in that it does not teach the second phenolic hydroxyl group as linked to a blocking group.  
	Stefano teaches antiparkinson prodrugs to increase these drugs’ solubility in water and lipids, increase gastrointestinal tract absorption without degradation, and to thereby deliver the parental drug into the bloodstream at therapeutic levels, especially to the brain (title and pg. 62).  
	Apomorphine is taught as a dopamine receptor agonist prodrug (pg. 57).  

    PNG
    media_image8.png
    181
    360
    media_image8.png
    Greyscale
(pg. 57).
	Substituents on the phenolic functions are taught, wherein the second phenolic hydroxyl group is linked to a blocking group comprising a second cleavable moiety (pg. 58).  R, as depicted in Fig. 14, is the “blocking group” recited in the instant claims.  The cleavable moiety is taught as being hydrolyzed “in vivo” to yield free catechols (pg. 57).  The compounds of Fig. 14 are taught as increasing the duration of action of the compounds (pg. 57).  
	These R groups correspond to the instantly claimed blocking groups.  For example, in regard to 81 above, instant R17 is -C(O)- and instant R18 is an unsubstituted alkyl, or the instant blocking group is (CH3)-C(O)-.
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add a blocking group of Stefano to the conjugates of Moreadith ‘250, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to add a blocking group of Stefano to the conjugates of Moreadith ‘250, with a reasonable expectation of success, because Moreadith ‘250 and Stefano are both directed toward increasing the bioavailability of drug-conjugates for the treatment of dopamine-responsive diseases and Stefano teaches that the addition of blocking group increases the in vivo duration of action of the compounds.
	The limitations of claims 8-9 are interpreted as intended uses and do not provide any additional structural limitations over the art.  The recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Since the combination of Moreadith ‘250 and Stefano teach 
    PNG
    media_image1.png
    282
    241
    media_image1.png
    Greyscale
, the limitations of claim 8-9 are met.
	Although Moreadith ‘250 and Stefano are silent in regard to the blocking group controlling, at least in part, the release kinetics of the compound from the polymer, Moreadith ‘250 and Stefano teaches the same chemical conjugate as the instant claims; therefore, the chemical conjugate of Moreadith ‘250 and Stefano is expected to have the same release kinetics as instantly claimed.  This is because a compound cannot be separated from its physical and chemical properties.  Thus, the limitation of claim 11 is met.  
	“From the standpoint of patent law, a compound and all of its properties are
inseparable.” See MPEP 2141.02 and In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51
(CCPA 1963). 

Claims 1-2, 5-9, 11, 21-36, 38-40 and 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,597,633 to Moreadith (published 2013, PTO-892) in view of Stefano (Molecules, published 2008, IDS dated 01/27/2021).
Moreadith ‘633 teaches poly(oxazoline) conjugates comprising a polymer and an agent, wherein the agent is linked to the polymer via a linking group containing a hydrolysable moiety, for treating a disease or condition related to dopamine insufficiency, such as Parkinson’s disease (title, abstract, Col. 61-62, claims 14-23). 
Moreadith specifically teaches:

    PNG
    media_image9.png
    377
    425
    media_image9.png
    Greyscale
 (Col. 59, claim 1).
	
	Apomorphine is taught as an exemplary dopamine agonist for use as the agent, A, Col. 13, line 36-57).
	
    PNG
    media_image5.png
    64
    100
    media_image5.png
    Greyscale
and 
    PNG
    media_image6.png
    75
    125
    media_image6.png
    Greyscale
are taught as L (Col. 59-60, claim 6).  
	Nuc, which is T of instant formula (IIB), is Z-B-Q, wherein Z is S, O or N, B is an optional linking group, such as (CH2)1-16, and Q is inert or contains a functional group such as carboxylic acid, oxyamine, ketone, acetal, ester, and more (Col. 9, lines 30-Col. 10, line 2, Col. 59, claims 1-5). 
	R is R of instant formula (IIB).
	The POZ is a linear POZ polymer, a branched POZ polymer, a pendent POZ polymer or a multi-armed POZ polymer (Col. 10, lines 8-21).  
	The release kinetics of the agent from the poly(oxazoline) polymer can be controlled by varying one or more parameters of the poly(oxazoline) polymer conjugate or route of administration (Col. 17, lines 30-Col. 18, line 6).  
	While Moreadith teaches a conjugate of formula I and a method of treating a dopamine-responsive disease/condition by administering a conjugate of formula I, it differs from that of the instantly claimed invention in that it does not teach the second phenolic hydroxyl group as linked to a blocking group or apomorphine.  
	Stefano teaches antiparkinson prodrugs to increase these drugs’ solubility in water and lipids, increase gastrointestinal tract absorption without degradation, and thus deliver the parental drug into the bloodstream at therapeutic levels, especially to the brain (title and pg. 62).  Apomorphine and rotigotine are taught as dopamine receptor agonist prodrug (pg. 57).  

    PNG
    media_image8.png
    181
    360
    media_image8.png
    Greyscale
(pg. 57).
Substituents on the phenolic functions are taught, wherein the second phenolic hydroxyl group is linked to a blocking group comprising a second cleavable moiety (pg. 58).  R, as depicted in Fig. 14, is the “blocking group” recited in the instant claims.  The cleavable moiety is taught as being hydrolyzed “in vivo” to yield free catechols (pg. 57).  The compounds of Fig. 14 are taught as increasing the duration of action of the compounds (pg. 57).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the apomorphine of Stefano for the rotigotine of Moreadith, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to substitute the apomorphine of Stefano for the rotigotine of Moreadith, with a reasonable expectation of success, because Moreadith and Stefano are both directed toward increasing the bioavailability of drug-conjugates for the treatment of dopamine-responsive disease and Stefano teaches rotigotine and apomorphine as dopamine drugs for the treatment of Parkinson’s disease.  Substituting equivalents known for the same purpose is prima facie obvious, see MPEP 2144.06.
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the blocking group of Stefano to the conjugates of Moreadith, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to add the blocking group of Stefano to the conjugates of Moreadith, with a reasonable expectation of success, because Moreadith and Stefano are both directed toward increasing the bioavailability of drug-conjugates for the treatment of dopamine-responsive diseases and Stefano teaches that the addition of blocking group increases the in vivo duration of action of the compounds.
	The limitations of claims 8-9 are interpreted as an intended use and does not provide any additional structural limitations over the art.  The recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Since the combination of Moreadith and Stefano teach 
    PNG
    media_image1.png
    282
    241
    media_image1.png
    Greyscale
, the limitations of claim 8-9 are met.
	Although Moreadith and Stefano are silent in regard to the blocking group controlling, at least in part, the release kinetics of the compound from the polymer, Moreadith and Stefano teaches the same chemical conjugate as the instant claims; therefore, the chemical conjugate of Moreadith and Stefano is expected to have the same release kinetics as instantly claimed.  This is because a compounds cannot be separated from its physical and chemical properties.  Thus, the limitation of claim 11 is met.  
	“From the standpoint of patent law, a compound and all of its properties are
inseparable.” See MPEP 2141.02 and In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51
(CCPA 1963). 




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-9, 11, 21-36, 38-40 and 63-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 8,383,093 to Moreadith in view of Stefano (Molecules, published 2008, IDS dated 01/27/2021).
Moreadith claims: 
    PNG
    media_image10.png
    603
    409
    media_image10.png
    Greyscale
 .
	While Moreadith teaches a conjugate of formula I, it differs from that of the instantly claimed invention in that it does not teach the second phenolic hydroxyl group as linked to a blocking group.  
	Stefano teaches antiparkinson prodrugs to increase these drugs’ solubility in water and lipids, increase gastrointestinal tract absorption without degradation, and thus deliver the parental drug into the bloodstream at therapeutic levels, especially to the brain (title and pg. 62).  Apomorphine and rotigotine are taught as dopamine receptor agonist prodrug (pg. 57).  

    PNG
    media_image8.png
    181
    360
    media_image8.png
    Greyscale
(pg. 57).
Substituents on the phenolic functions are taught, wherein the second phenolic hydroxyl group is linked to a blocking group comprising a second cleavable moiety (pg. 58).  R, as depicted in Fig. 14, is the “blocking group” recited in the instant claims.  The cleavable moiety is taught as being hydrolyzed “in vivo” to yield free catechols (pg. 57).  The compounds of Fig. 14 are taught as increasing the duration of action of the compounds (pg. 57).  
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the blocking group of Stefano to the conjugates of Moreadith , to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to add the blocking group of Stefano to the conjugates of Moreadith , with a reasonable expectation of success, because Moreadith and Stefano are both directed toward increasing the bioavailability of drug-conjugates for the treatment of dopamine-responsive diseases and Stefano teaches that the addition of blocking group increases the in vivo duration of action of the compounds.
	The limitations of claims 8-9 are interpreted as an intended use and does not provide any additional structural limitations over the art.  The recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Since the combination of Moreadith and Stefano teach 
    PNG
    media_image1.png
    282
    241
    media_image1.png
    Greyscale
, the limitations of claim 8-9 are met.
	Although Moreadith and Stefano are silent in regard to the blocking group controlling, at least in part, the release kinetics of the compound from the polymer, Moreadith and Stefano teaches the same chemical conjugate as the instant claims; therefore, the chemical conjugate of Moreadith and Stefano is expected to have the same release kinetics as instantly claimed.  This is because a compounds cannot be separated from its physical and chemical properties.  Thus, the limitation of claim 11 is met.  
	“From the standpoint of patent law, a compound and all of its properties are
inseparable.” See MPEP 2141.02 and In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51
(CCPA 1963).

Claims 1-2, 5-9, 11, 21-36, 38-40 and 63-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,314,837 to Moreadith in view of Stefano (Molecules, published 2008, IDS dated 01/27/2021).
Moreadith claims: 
    PNG
    media_image11.png
    718
    430
    media_image11.png
    Greyscale
 .
	While Moreadith teaches a conjugate of formula I and a method of treating a dopamine-responsive disease/condition by administering a conjugate of formula I, it differs from that of the instantly claimed invention in that it does not teach the second phenolic hydroxyl group as linked to a blocking group or apomorphine.  
	Stefano teaches antiparkinson prodrugs to increase these drugs’ solubility in water and lipids, increase gastrointestinal tract absorption without degradation, and thus deliver the parental drug into the bloodstream at therapeutic levels, especially to the brain (title and pg. 62).  Apomorphine and rotigotine are taught as dopamine receptor agonist prodrug (pg. 57).  

    PNG
    media_image8.png
    181
    360
    media_image8.png
    Greyscale
(pg. 57).
Substituents on the phenolic functions are taught, wherein the second phenolic hydroxyl group is linked to a blocking group comprising a second cleavable moiety (pg. 58).  R, as depicted in Fig. 14, is the “blocking group” recited in the instant claims.  The cleavable moiety is taught as being hydrolyzed “in vivo” to yield free catechols (pg. 57).  The compounds of Fig. 14 are taught as increasing the duration of action of the compounds (pg. 57).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the apomorphine of Stefano for the rotigotine of Moreadith, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to substitute the apomorphine of Stefano for the rotigotine of Moreadith, with a reasonable expectation of success, because Moreadith and Stefano are both directed toward increasing the bioavailability of drug-conjugates for the treatment of dopamine-responsive disease and Stefano teaches rotigotine and apomorphine as dopamine drugs for the treatment of Parkinson’s disease.  Substituting equivalents known for the same purpose is prima facie obvious, see MPEP 2144.06.
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the blocking group of Stefano to the conjugates of Moreadith, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to add the blocking group of Stefano to the conjugates of Moreadith, with a reasonable expectation of success, because Moreadith ‘250 and Stefano are both directed toward increasing the bioavailability of drug-conjugates for the treatment of dopamine-responsive diseases and Stefano teaches that the addition of blocking group increases the in vivo duration of action of the compounds.
	The limitations of claims 8-9 are interpreted as an intended use and does not provide any additional structural limitations over the art.  The recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Since the combination of Moreadith and Stefano teach 
    PNG
    media_image1.png
    282
    241
    media_image1.png
    Greyscale
, the limitations of claim 8-9 are met.
	Although Moreadith and Stefano are silent in regard to the blocking group controlling, at least in part, the release kinetics of the compound from the polymer, Moreadith and Stefano teaches the same chemical conjugate as the instant claims; therefore, the chemical conjugate of Moreadith and Stefano is expected to have the same release kinetics as instantly claimed.  This is because a compounds cannot be separated from its physical and chemical properties.  Thus, the limitation of claim 11 is met.  
	“From the standpoint of patent law, a compound and all of its properties are
inseparable.” See MPEP 2141.02 and In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51
(CCPA 1963).

Claims 1-2, 5-9, 11, 21-36, 38-40 and 63-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US 8,597,633 to Moreadith in view of Stefano (Molecules, published 2008, IDS dated 01/27/2021).
Moreadith claims: 
    PNG
    media_image9.png
    377
    425
    media_image9.png
    Greyscale
 .
	While Moreadith teaches a conjugate of formula I and a method of treating a dopamine-responsive disease/condition by administering a conjugate of formula I, it differs from that of the instantly claimed invention in that it does not teach the second phenolic hydroxyl group as linked to a blocking group or apomorphine.  
	Stefano teaches antiparkinson prodrugs to increase these drugs’ solubility in water and lipids, increase gastrointestinal tract absorption without degradation, and thus deliver the parental drug into the bloodstream at therapeutic levels, especially to the brain (title and pg. 62).  Apomorphine and rotigotine are taught as dopamine receptor agonist prodrug (pg. 57).  

    PNG
    media_image8.png
    181
    360
    media_image8.png
    Greyscale
(pg. 57).
Substituents on the phenolic functions are taught, wherein the second phenolic hydroxyl group is linked to a blocking group comprising a second cleavable moiety (pg. 58).  R, as depicted in Fig. 14, is the “blocking group” recited in the instant claims.  The cleavable moiety is taught as being hydrolyzed “in vivo” to yield free catechols (pg. 57).  The compounds of Fig. 14 are taught as increasing the duration of action of the compounds (pg. 57).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the apomorphine of Stefano for the rotigotine of Moreadith, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to substitute the apomorphine of Stefano for the rotigotine of Moreadith, with a reasonable expectation of success, because Moreadith and Stefano are both directed toward increasing the bioavailability of drug-conjugates for the treatment of dopamine-responsive disease and Stefano teaches rotigotine and apomorphine as dopamine drugs for the treatment of Parkinson’s disease.  Substituting equivalents known for the same purpose is prima facie obvious, see MPEP 2144.06.
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the blocking group of Stefano to the conjugates of Moreadith, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to add the blocking group of Stefano to the conjugates of Moreadith, with a reasonable expectation of success, because Moreadith and Stefano are both directed toward increasing the bioavailability of drug-conjugates for the treatment of dopamine-responsive diseases and Stefano teaches that the addition of blocking group increases the in vivo duration of action of the compounds.
	The limitations of claims 8-9 are interpreted as an intended use and does not provide any additional structural limitations over the art.  The recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Since the combination of Moreadith and Stefano teach 
    PNG
    media_image1.png
    282
    241
    media_image1.png
    Greyscale
, the limitations of claim 8-9 are met.
	Although Moreadith and Stefano are silent in regard to the blocking group controlling, at least in part, the release kinetics of the compound from the polymer, Moreadith and Stefano teaches the same chemical conjugate as the instant claims; therefore, the chemical conjugate of Moreadith and Stefano is expected to have the same release kinetics as instantly claimed.  This is because a compounds cannot be separated from its physical and chemical properties.  Thus, the limitation of claim 11 is met.  
	“From the standpoint of patent law, a compound and all of its properties are
inseparable.” See MPEP 2141.02 and In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51
(CCPA 1963). 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622